Case 1:18-cv-02435-RM-NRN Document 29 Filed 10/02/18 USDC Colorado Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02435

  TENDRIL NETWORKS, INC.

                        Plaintiff,

  v.

  MARISSA HUMMON and
  JESS MELANSON,

                        Defendants.


                   DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
       MOTION FOR EXPEDITED DISCOVERY OR, IN THE ALTERNATIVE, CROSS-
                     MOTION FOR EXPEDITED DISCOVERY


         Defendants Marissa Hummon and Jess Melanson (together, “Defendants”) hereby oppose

  Plaintiff Tendril Networks, Inc.’s (“Tendril”) Motion for Expedited Discovery in the above-

  captioned action. Alternatively, should the Court grant Tendril’s motion, Defendants

  respectfully request that they also be permitted expedited discovery commensurate with the

  expedited discovery granted to Tendril.

                                         INTRODUCTION

         Tendril has brought this action against Defendants, alleging that they, former Tendril

  employees, retained and misappropriated Tendril’s confidential information and trade secrets to

  compete with Tendril by working at Utilidata, Inc. (“Utilidata”) and, in so doing, violated certain

  of their agreements with Tendril. On September 24, 2018––over a month after learning of

  Defendants’ intent to depart for Utilidata––Tendril filed an unverified Complaint for Injunctive

  relief (Doc. 1) and a Motion for Preliminary Injunction (Doc. 3), devoid of any supporting or
Case 1:18-cv-02435-RM-NRN Document 29 Filed 10/02/18 USDC Colorado Page 2 of 8




  admissible evidence. Tendril now seeks expedited discovery outside of the mandates of Fed. R.

  Civ. P. 26(d), which is presumably intended to support its motion for a preliminary injunction.

          Tendril has, however, failed to provide the Court with the required good cause or, indeed,

  any sound rationale for expedited discovery. Moreover, Tendril has also failed to provide the

  Court with any information or explanation of the scope or subject matter of the requested

  expedited discovery it seeks, apart from proposed numerical limits.

          For these reasons, and as detailed below, the Court should deny Tendril’s motion.

                                            BACKGROUND1

          As alleged in the Complaint, Tendril provides energy management data analytics and

  software to energy utilities. (Compl. ¶ 7.) Defendants, two former Tendril employees, signed

  Employee Confidentiality and Inventions Assignment Agreements containing noncompetition,

  nonsolicitation, nondisclosure, and assignment of inventions provisions, as well as a provision

  concerning the return of Tendril’s property upon termination of employment. (Id. ¶¶ 12-27.)

          Defendants informed Tendril on August 17, 2018 of their intent to resign and work for

  Utilidata, a company that sells software that helps utilities better manage their electric grid

  assets. (Id. ¶ 32.) Over a month later, Tendril filed this action claiming that Defendants retained

  Tendril’s purported confidential and trade secret information for the purpose of misappropriating

  and using such information to compete with Tendril in violation of trade secret laws and their

  agreements with Tendril. (See generally id.) Now, having failed to provide any––much less

  sufficient––evidence to establish good cause, Tendril seeks permission to engage in expedited

  discovery. Such permission should be denied.


  1
   Defendants cite to the allegations in the Complaint for purposes of providing relevant background based
  on the Plaintiff’s contentions. In so doing, Defendants do not, however, admit the allegations. Rather,
  Defendants will respond to Tendril’s allegations and claims in their forthcoming responses to Tendril’s
  motion for preliminary junction and the Complaint.

                                                     2
Case 1:18-cv-02435-RM-NRN Document 29 Filed 10/02/18 USDC Colorado Page 3 of 8




                                             ARGUMENT

         Rule 26(d)(1), Fed. R. Civ. P., prohibits a litigant from “seek[ing] discovery from any

  source before the parties have conferred as required by Rule 26(f).” Although a court may allow

  discovery on an expedited basis, the party “seeking expedited discovery in advance of a Rule

  26(f) conference has the burden of showing good cause for the requested departure from usual

  discovery procedures.” Qwest Comm. Int’l, Inc. v. Worldquest Networks, Inc., 213 F.R.D. 418,

  419 (D. Colo. 2003) (citing Pod-Ners, LLC v. Northern Feed & Bean of Lucerne, Ltd. Liability

  Co., 204 F.R.D. 675, 676 (D. Colo. 2002)). “Good cause exists where ‘the need for expedited

  discovery, in consideration of the administration of justice, outweighs the prejudice to the

  responding party.’” Warner Bros. Records, Inc. v. Does 1-20, Civ. No. 07-cv-01131-LTB-MJW,

  2007 WL 1655365, at *1 (D. Colo. 2007) (citing Semitool, Inc. v. Tokyo Electron Am., Inc., 208

  F.R.D. 273, 276 (N.D. Cal. 2002)). “In applying the ‘good cause’ standard under Rule 26(d), the

  court should consider the scope of the requested discovery.” Qwest, 231 F.R.D. at 420. Even

  where a motion for expedited discovery accompanies a motion for preliminary injunction, such

  discovery should be denied where the moving party’s requests are overly broad and not

  reasonably tailored to the specific issues to be addressed at the preliminary injunction hearing.

  Id. (citing Philadelphia Newspapers, Inc. v. Gannett Satellite Info. Network, Inc., No. Civ. A. 98-

  CV-2782, 1998 WL 404820 (E.D. Pa. 1998)); see also Washington v. Correia, 546 Fed. Appx.

  786, 787 (10th Cir. 2013) (“It [is] well within the court’s discretion to decline to authorize

  expedited discovery.”).

         As explained below, not only has Tendril failed to demonstrate good cause, it has failed

  to even specify the requests it seeks so as to permit the Court to assess the appropriateness of the

  requested discovery and determine whether such discovery is sufficiently narrow and



                                                    3
Case 1:18-cv-02435-RM-NRN Document 29 Filed 10/02/18 USDC Colorado Page 4 of 8




  appropriately tailored to the issues to be addressed in connection with its preliminary injunction

  motion. Accordingly, Tendril’s motion should be denied.

  A.     Tendril’s Delay in Filing this Action and Seeking a Preliminary Injunction Belies Its
         Need for Expedited Discovery.

         In filing this motion and the accompanying motion for a preliminary injunction, Tendril

  has created a false sense of urgency with regard to its claims against Defendants. There is

  simply no need for expedited discovery (or injunctive relief, for that matter) in this case, as

  demonstrated by the fact that Tendril learned that Defendants were leaving to go work for

  Utilidata on August 17, 2018, but did not file this action or its motion for a preliminary

  injunction until over five weeks later, on September 24, 2018, during which time there was no

  change to the status quo. Certainly, if this matter required expediency in any way, including

  expedited discovery, Tendril would not have waited so long to seek redress in the courts. The

  Court should not permit Tendril to delay in bringing its claims against Defendants and then

  create a manufactured need for expedited discovery to support those claims. Tendril’s motion

  should therefore be denied.

  B.     Tendril Has Made it Impossible for the Court to Determine Whether its Discovery
         Requests are Narrowly Tailored to the Relevant Issues.

         As set forth above, in assessing the instant motion, the Court must consider the scope of

  the requested expedited discovery to ensure that it is reasonably tailored to the specific issues to

  be addressed at the preliminary injunction hearing and not overly broad. Tendril has completely

  frustrated the Court’s ability to conduct this necessary inquiry by failing to provide the substance

  of the requested interrogatories, document requests, subpoena to Utilidata, and Rule 30(b)(6)

  notice. Indeed, in the absence of any specificity regarding the scope of Tendril’s proposed

  expedited discovery, it is more likely than not that such discovery would add nothing to the

  factual allegations already set forth in Tendril’s Complaint and motion for preliminary

                                                    4
Case 1:18-cv-02435-RM-NRN Document 29 Filed 10/02/18 USDC Colorado Page 5 of 8




  injunction. Accordingly, absent any showing that the discovery sought is reasonably tailored to

  the relevant issues, Tendril has abdicated its burden to show, and thus entirely failed to

  demonstrate, good cause for expedited discovery. Accordingly, Tendril’s motion should be

  denied.

                                           CROSS-MOTION

            Notwithstanding the foregoing, if the Court were inclined to grant Tendril’s motion for

  expedited discovery, Defendants respectfully request that they be allowed expedited discovery

  commensurate with that granted to Tendril, so that they may obtain evidence to oppose

  Plaintiff’s motion for a preliminary injunction. Although Defendants have not yet prepared

  formal discovery requests, should the Court grant expedited discovery, Defendants’ specific

  discovery requests would include, but not be limited to, the following:

            Document Requests

            •   All documents evidencing Tendril’s plans, from January 1, 2017 to the
                present, to expand (or not expand) its Orchestrated Energy business into the
                non-utility demand management market;

            •   All documents evidencing communications between Jess Melanson and/or
                Marissa Hummon and Tendril’s senior executives, including but not limited
                to Tendril’s CEO, Adrian Tuck, from January 1, 2017 to the present,
                regarding Tendril’s plans to expand (or not expand) its Orchestrated Energy
                business into the non-utility demand management market;

            •   All documents evidencing communications between Jess Melanson and
                Adrian Tuck, from January 1, 2017 to the present, regarding the possibility
                that Mr. Melanson might work together with Utilidata’s CEO, Josh
                Brumberger, to create a new business focused on non-utility demand
                management, including but not limited to the possibility that such new
                business might partner with Tendril in some capacity;

            •   All documents evidencing communications between Adrian Tuck and any
                other Tendril corporate officer and/or board member, from January 1, 2017
                to the present, regarding the possibility that Mr. Melanson might work
                together with Utilidata’s CEO, Josh Brumberger, to create a new business
                focused on non-utility demand management, including but not limited to the


                                                    5
Case 1:18-cv-02435-RM-NRN Document 29 Filed 10/02/18 USDC Colorado Page 6 of 8




             possibility that such new business might partner with Tendril in some
             capacity; and

         •   All documents evidencing communications between Marissa Hummon and
             Adrian Tuck, from January 1, 2017 to the present, regarding Ms. Hummon’s
             desire to move into an executive role with either Tendril or another
             company, including but not limited to all communications in which Mr.
             Tuck encouraged Ms. Hummon to leave Tendril if she could find such an
             executive opportunity elsewhere.

         Interrogatories

         •   Describe all communications between Jess Melanson and/or Marissa
             Hummon and Tendril’s senior executives, including but not limited to
             Tendril’s CEO, Adrian Tuck, from January 1, 2017 to the present, regarding
             Tendril’s plans to expand (or not expand) its Orchestrated Energy business
             into the non-utility demand management market;

         •   Describe all communications between Adrian Tuck and any other Tendril
             corporate officer and/or board member, from January 1, 2017 to the present,
             regarding the possibility that Mr. Melanson might work together with
             Utilidata’s CEO, Josh Brumberger, to create a new business focused on non-
             utility demand management, including but not limited to the possibility that
             such new business might partner with Tendril in some capacity; and

         •   Describe all communications between Marissa Hummon and Adrian Tuck,
             from January 1, 2017 to the present, regarding Ms. Hummon’s desire to
             move into an executive role with either Tendril or another company,
             including but not limited to all communications in which Mr. Tuck
             encouraged Ms. Hummon to leave Tendril if she could find such an
             executive opportunity elsewhere.

         Defendants propose that Tendril be required to respond to Defendants’ document

  requests and interrogatories within five (5) business days.

         Deposition

         Defendants seek a Rule 30(b)(6) deposition of Tendril, to be completed on or before

  October 19, 2018, with the list of topics limited to those covered by the foregoing document

  requests and interrogatories.




                                                   6
Case 1:18-cv-02435-RM-NRN Document 29 Filed 10/02/18 USDC Colorado Page 7 of 8




                                           CONCLUSION

         Tendril has failed to meet its burden of showing good cause for the requested departure

  from usual discovery procedures. Instead, Tendril seeks potentially wide-ranging, overbroad,

  and prejudicial discovery at this very early stage of litigation, encumbered only by restrictions on

  the number of requests or depositions. Tendril has entirely ignored its burden of proving

  compelling urgency or relationship of the expedited discovery sought to the issues in its motion

  for a preliminary injunction. This Court should therefore deny Tendril’s Motion for Expedited

  Discovery. In the alternative, if the Court were to grant Tendril’s motion, Defendants

  respectfully request that the Court grant their cross-motion and permit expedited discovery on

  behalf of Defendants as well.


   Dated: October 2, 2018                              Respectfully submitted,


                                                       /s/ Stephen B. Reed
                                                       Russell Beck
                                                       Stephen B. Reed
                                                       Laura M. Raisty
                                                       BECK REED RIDEN LLP
                                                       155 Federal Street, Suite 1302
                                                       Boston, MA 02110
                                                       (617) 500-8660
                                                       (617) 500-8665 (fax)
                                                       rbeck@beckreed.com
                                                       sreed@beckreed.com
                                                       lraisty@beckreed.com

                                                       Attorneys for Defendants Marissa Hummon
                                                       and Jess Melanson




                                                   7
Case 1:18-cv-02435-RM-NRN Document 29 Filed 10/02/18 USDC Colorado Page 8 of 8




                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2018, a copy of the foregoing was served via the
  CM/ECF electronic filing system on the following:

   Brett C. Painter
   DAVIS GRAHAM STUBBS LLP
   1550 17th Street, Suite 500
   Denver, CO 80202

   Attorneys for Plaintiff Tendril Networks, Inc.


                                                        /s/ Stephen B. Reed
                                                        Stephen B. Reed




                                                    8
